*5RESOLUCIÓN
Examinada la Moción Notificando Incumplimiento de Orden y Solicitando Incautación Preventiva de Obra Pro-tocolar, presentada por el Ledo. Manuel E. Ávila de Jesús, Director de la Oficina de Inspección de Notarías (ODIN), se toma conocimiento de su contenido. Del referido escrito se infiere que el Ledo. Eliezer Soto Alicea ha incumplido con la orden emitida por este Tribunal el pasado 17 de marzo de 2017. También se aduce que el notario presentó un es-crito en el cual informa que ha decidido cesar voluntaria-mente del ejercicio de la notaría; ello, sin la autorización expresa de este Tribunal y sin encaminar el trámite de rigor ante la ODIN, proceso que no podría completar por las deficiencias que prevalecen en su obra protocolar.
Asimismo, la ODIN afirma que el notario removió su obra protocolar de su sede notarial sin obtener la autoriza-ción del Director de la Oficina de Inspección de Notarías, según exigido por los Arts. 48 y 53 de la Ley Notarial de Puerto Rico, 4 LPRA secs. 2072 y 2077, respectivamente.
Por otro lado, también se nos informa que el notario abandonó la jurisdicción de Puerto Rico sin haber notifi-cado a la ODIN de la designación de un notario sustituto durante el tiempo en que estará residiendo en el estado de Florida, Estados Unidos.
De igual manera, se acredita que el notario no ha actua-lizado su información en el Registro Único de Abogados y Abogadas del Tribunal Supremo de Puerto Rico.
Evaluados el informe notificando el reiterado incumpli-miento del Ledo. Eliezer Soto Alicea con las disposiciones de la Ley Notarial de Puerto Rico, la conducta desplegada y la indiferencia mostrada ante las órdenes de este Tribunal, se ordena la suspensión inmediata e indefinida del ejercicio de la notaría del letrado. Por consiguiente, se or-*6dena al alguacil de este Tribunal incautar inmediatamente la obra protocolar y el sello notarial del licenciado Soto Alicea y entregarlos al Director de la Oficina de Inspección de Notarías para su examen e informe correspondientes.

Notifíquese personalmente. Publíquese.


Lo acordó el Tribunal y lo certifica el Secretario del Tribunal Supremo.

(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo